DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 04/09/2021 have been fully considered but they are not persuasive.
Regarding rejections on claims 1 and 16, applicant argued that the individual pieces of cited arts provide no explanation or reasoning for concluding that one of skill in the art would have combined these particular references to produce the claimed invention.  Applicant then argued with respect to Oma, Richardson and Bonjourlife individually.
However, examiner respectfully disagrees.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 
As explained in 103 rejection below, Oma teach such magnetic mount mechanism for phone case, wherein a magnetically attractive member is required to be inserted behind the phone case.  The only distinction in Oma from argued claim is lack of details in structure of the phone case.  But, Richardson shows that a phone case comprised of a soft shell and a hard shell, which would have been obvious to one of ordinary skill in the art to recognize that Oma’s phone case can be modified with Richardson’s phone case for better protection without losing the magnetic mount utility function as long as the magnetically attractive member is inserted.  For one of ordinary skill in the art, there would be a limited location to insert the magnetically attractive member, such as between the phone case and the phone or between the soft shell and the hard shell.  For a stronger magnetically attraction, it would have been obvious to one of ordinary skill in the art to recognize that the magnetically attractive member should be inserted between the soft shell and the hard shell because it gives the shortest distance to the external magnetic mount without direct contact.  And Bonjourlife further such design preference in providing a recess region or compartment between two shells of a phone case, which would have been obvious to one of ordinary skill in the art to incorporate into the apparatus of Oma and Richardson for hiding the magnetically attractive member.  Although Bonjourlife’s gradually recessing region does not entirely and continuously surrounds the recess in middle, it would have been obvious to one of ordinary skill in the art to recognize that making the gradually recessing region entirely and continuously surrounds the recess would be one of obvious-to-try design preferences as there is a limited number of structural design solution with expected result(s).  
	Thus, rejections are proper and maintained.


Regarding Official Notice reflected as Applicant Admitted Prior Art in claims 23-24, applicant argued that it would not be appropriate for the examiner to take official notice of facts without citing a prior art reference where the facts asserted to be well known are not capable of instant and unquestionable demonstration as being well-known.  Applicant further argued and questioned modifiability of the apparatus of Oma, Richardson and Bonjourlife in view of claims 23-24. 
	However, examiner respectfully disagrees.  A general allegation that the claims define a patentable invention without any reference to the examiner’s assertion of official notice would be inadequate.  Despite of applicant’s traversal on the OFFICIAL NOTICE taken on Final Rejection on 07/13/2020, the subject matter was already established as Applicants Admitted Prior Art, as established in the Non-Final Rejection on 12/09/2020 and will not change at this point.
In response to applicant’s argument, under KSR there are a limited number of selections (less, equal, or greater) for the first member’s height in view of the depth of the recess, which would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement by a design preference, which does not affect the utility function of the first member in the apparatus.  Moreover, in view of Richardson’s flexible soft shell, having a magnetically attractive member sitting in a recess region of the hard shell with slightly 
Thus, rejections are proper and maintained.  



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-15, 21, 23-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oma (#1 Magnetic Car Air Vent Phone Mount Smartphone Stand) in view of Richardson et al. (US2011/0228458) and Bonjourlife (“10 Covert iPhone 5 Cases With Secret Compartments”).
To claim 1, Oma teach a magnetic mount for an electronic device, comprising:
	a case (picture 2 of page 2); and 
a first member placed between the case and the electronic device (picture 2 of page 2); and
a support having a second member, wherein the first and second members are magnetically attractable to each other for magnetically attracting and retaining the case to the support (picture 2 of page 2,as shown on pictures and related disclosure).
But, Oma does not expressly disclose the case comprises a soft protective cover which comprises a back panel to cover a back portion of the electronic device, and a side wall 
However, a recess with a recess depth that fits a first member with relative thickness/height in Oma would have been an obvious structural modification for insertion of the metal plate.
	Richardson teach a case comprises a soft protective cover (106 of Fig. 1, paragraph 0031, flexible silicone layer) which comprises a back panel to cover a back portion of the electronic device, and a side wall extending from a top surface of the back panel along edges of the back panel; a hard protective frame (108 of Fig. 1, paragraph 0027, hard metallic/plastic shell) constructed to removably mount over the soft protective cover (paragraph 0035), which would have been obvious that the metal plate of Oma may be placed behind the hard protective cover (having a thin object inserted between said soft layer and said hard shell would not contribute any visible boundary line on outer surface of the hard shell because said thin object would sink into said soft layer), which would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Richardson into the apparatus of Oma, in order to adapt different phone case by design preference.

Despite Bonjourlife’s gradually recessing region does not entirely and continuously surrounds the recess in middle, it would have been obvious to one of ordinary skill in the art to recognize that making the gradually recessing region entirely and continuously surrounds the recess would be one of obvious-to-try design preferences as there is a limited number of structural design solution with expected result(s), especially under a custom modeling manufacturing as suggested by Hex Stealth.  Furthermore, one of ordinary skill in the art would have obviously recognized that Bonjourlife’s teaching on hiding a flat object behind a phone case incorporating with modified apparatus of Oma and Richardson would have performed equally well as feature recited in instant claim.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the hard protective cover of Oma and 



To claim 4, Oma, Richardson and Bonjourlife teach claim 1.
Oma, Richardson and Bonjourlife teach wherein the soft protective cover has a back panel recess formed on the back panel, and wherein the back panel recess and the recess of the hard protective frame form a housing to receive the first member therein (obvious modification for insertion of the metal plate between two protective covers; wherein recess is well-known in the art created for insertion of another object, also admitted by applicant as prior art).

To claim 5, Oma, Richardson and Bonjourlife teach claim 1.
Oma, Richardson and Bonjourlife teach wherein the first member is made of ferromagnetic material (obviously ferromagnetic) and the second member is made of a magnet which produces magnetic flux, and wherein the first member is made of ferromagnetic metal plate (picture 2 of page 2 of Oma).

To claim 6, Oma, Richardson and Bonjourlife teach claim 5.
Oma, Richardson and Bonjourlife teach wherein the first member is close enough to an outer surface of the hard protective frame and the magnet produces enough magnetic flux so that the support attracts and retains the case with the electronic device installed therein (picture 2 of page 2 of Oma).

To claim 7, Oma, Richardson and Bonjourlife teach claim 6.
Oma, Richardson and Bonjourlife teach wherein the support and the case create enough friction to prevent the case from sliding on the support when the case is magnetically retained by the support (picture 2 of page 3 of Oma).

To claim 8, Oma, Richardson and Bonjourlife teach claim 1.
Oma, Richardson and Bonjourlife teach wherein the support comprises a body and a plurality of legs, wherein the body is substantially in a form of a geometric prism, or cylinder which has two bases facing each other wherein the legs are attached to one of the two bases, wherein the second member is placed in the body, wherein when the case is magnetically retained by the support, the base of the body and an outer surface of the hard protective frame create enough friction to prevent the case from sliding on the base (pictures 1-2 of page 3 of Oma).

To claim 9, Oma, Richardson and Bonjourlife teach claim 8.
Oma, Richardson and Bonjourlife teach wherein the plurality of legs is constructed to support the case when the case is magnetically retained by the support so that the case stands on a flat surface (picture 1 of page 3 of Oma).

To claim 10, Oma, Richardson and Bonjourlife teach claim 8.
Oma, Richardson and Bonjourlife teach wherein the plurality of legs are constructed to be received and retained by an air vent of a vehicle which is comprised of parallel vanes (pictures 2-3 of page 4 of Oma).

To claim 11, Oma, Richardson and Bonjourlife teach claim 1.
Oma, Richardson and Bonjourlife teach wherein the second member is made of ferromagnetic material (obviously ferromagnetic) and the first member is made of a magnet which produces magnetic flux (picture 2 of page 2 of Oma, as shown on pictures and related disclosure).

To claim 12, Oma, Richardson and Bonjourlife teach claim l.
Oma, Richardson and Bonjourlife teach wherein the first member is a circular metal plate or a rectangular metal plate (circular metal plate with adhesive on picture 1 of page 4 of Oma).
To claim 13, Oma, Richardson and Bonjourlife teach claim 1.
Oma, Richardson and Bonjourlife teach further comprising a double-sided adhesive for attaching the first member either to the soft protective cover or to the hard protective frame (circular metal plate with adhesive on picture 1 of page 4 of Oma).
To claim 14, Oma, Richardson and Bonjourlife teach claim 1.
Oma, Richardson and Bonjourlife teach further comprising two double-sided adhesives one of which is for attaching the first member the soft protective cover and the other of which is for attaching the first member to the hard protective frame (circular metal plate with adhesive on picture 1 of page 4 of Oma, obviously another adhesive may be placed on another side of the circular metal plate by design preference).To claim 15, Oma, Richardson and Bonjourlife teach claim 1.


To claim 21, Oma, Richardson and Bonjourlife teach claim 1.
Oma, Richardson and Bonjourlife teach wherein the second protective frame thickness defined by the surrounding recess decreases in a direction toward the recess (obvious by design preference, especially due to limited structural options to the surrounding recess in relation to the recess while satisfying the thickness constraint stated in parent claim). 

To claims 23-24, Oma, Richardson and Bonjourlife teach claims 1 and 16.
Although Oma, Richardson and Bonjourlife do not expressly disclose wherein the first member height is greater than the depth of the recess, one of ordinary skill in the art would have recognized that a metallic plate having a height slightly greater than the depth of the recess would not defeat the purpose of modified apparatus of Oma, Richardson and Bonjourlife, which would be a well-known scenario or design preference in the art, also admitted by applicant as prior art.



Claim(s) 16, 19-20, 22 is/are rejected under 35 U.S.C. 103 as being unpatentable by Oma (#1 Magnetic Car Air Vent Phone Mount Smartphone Stand) in view of Bonjourlife (“10 Covert iPhone 5 Cases With Secret Compartments”).


To claim 19, Oma and Bonjourlife teach claim 16.
Oma and Bonjourlife teach wherein the adhesive is a double-sided adhesive (as shown double-sided adhesive, obvious for double-sided tape implementation, also admitted by applicant as prior art).

To claim 20, Oma and Bonjourlife teach claim 16.
Oma and Bonjourlife teach wherein the first member is a circular metal plate or a rectangular metal plate (circular metal plate with adhesive on picture 1 of page 4 of Oma).

To claim 22, Oma and Bonjourlife teach claim 16.
Oma and Bonjourlife teach wherein the second case thickness defined by the surrounding recess decreases in a direction toward the recess (obvious by design preference, especially due to limited structural options to the surrounding recess in relation to the recess while satisfying the thickness constraint stated in parent claim).


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHIYU LU whose telephone number is (571)272-2837.  The examiner can normally be reached on Weekdays: 8:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EDWARD URBAN can be reached on (571) 272-7899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 


ZHIYU . LU
Primary Examiner
Art Unit 2669



/ZHIYU LU/Primary Examiner, Art Unit 2665                                                                                                                                                                                                        April 16, 2021